                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION

    OLIVIA K. MIKAROVSKI,

                 Plaintiff,                                No. C18-90-LTS

    vs.
                                                 MEMORANDUM OPINION AND
    ANDREW M. SAUL, Commissioner of                ORDER ON REPORT AND
    Social Security,1                               RECOMMENDATION

                 Defendant.

                                ___________________________

                                    I.   INTRODUCTION
          This case is before me on a Report and Recommendation (R&R) by the Honorable
Kelly K.E. Mahoney, Chief United States Magistrate Judge. Doc. No. 24. Judge
Mahoney recommends that I reverse the decision of the Commissioner of Social Security
(the Commissioner) denying plaintiff Olivia K. Mikarovski’s application for disability
insurance benefits (DIB) under Title II of the Social Security Act (the Act), 42 U.S.C.
§§ 401–34, and remand for further proceedings. Mikarovski timely filed an objection to
the R&R. Doc. No. 25. The Commissioner has not responded.


                              II.    APPLICABLE STANDARDS
A.        Judicial Review of the Commissioner’s Decision
          The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as


1
  Andrew M. Saul was sworn in as Commissioner of Social Security on June 17, 2019. Pursuant
to Federal Rule of Civil Procedure 25(d), he has been substituted for Acting Commissioner
Nancy A. Berryhill as the defendant in this suit.
to any fact, if supported by substantial evidence, shall be conclusive . . .”). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept
as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir.
2003). The Eighth Circuit explains the standard as “something less than the weight of
the evidence and [that] allows for the possibility of drawing two inconsistent conclusions,
thus it embodies a zone of choice within which the [Commissioner] may decide to grant
or deny benefits without being subject to reversal on appeal.” Culbertson v. Shalala, 30
F.3d 934, 939 (8th Cir. 1994).
       In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence that supports the Commissioner’s decision and evidence that detracts from
it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court must “search the
record for evidence contradicting the [Commissioner’s] decision and give that evidence
appropriate weight when determining whether the overall evidence in support is
substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
       In evaluating the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)), or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22 F.3d 186, 188
(8th Cir. 1994)). Instead, if, after reviewing the evidence, the court finds it “possible to
draw two inconsistent positions from the evidence and one of those positions represents
the Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even in cases where the court “might have weighed the evidence
                                             2
differently.” Culbertson, 30 F.3d at 939 (quoting Browning v. Sullivan, 958 F.2d 817,
822 (8th Cir. 1992)). The court may not reverse the Commissioner’s decision “merely
because substantial evidence would have supported an opposite decision.” Baker v.
Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see Goff v. Barnhart, 421 F.3d 785, 789
(8th Cir. 2005) (“[A]n administrative decision is not subject to reversal simply because
some evidence may support the opposite conclusion.”).


B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573–74 (1985) (quoting United States v. U.S. Gypsum



                                             3
Co., 333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R
under a more-exacting standard even if no objections are filed:
      Any party that desires plenary consideration by the Article III judge of any
      issue need only ask. Moreover, while the statute does not require the judge
      to review an issue de novo if no objections are filed, it does not preclude
      further review by the district judge, sua sponte or at the request of a party,
      under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 150 (1985).


                              III.   DISCUSSION
      Because the Commissioner has not objected, and Mikarovski objects only to the
portion of the R&R finding that a claimant forfeits an Appointments Clause challenge by
failing to raise it before the Social Security Administration, I have reviewed the other
portions of the R&R for clear error. Judge Mahoney applied the appropriate legal
standards in considering whether the ALJ recognized and adequately addressed an
inconsistency between the residual functional capacity’s (RFC’s) limitation of only
occasional overhead work and the Dictionary of Occupational Titles (DOT) descriptions
of jobs identified by the vocational expert (VE) as requiring frequent reaching. Judge
Mahoney also appropriately considered whether the ALJ improperly discredited
Mikarovski’s subjective complaints without considering statements from her employers
and whether substantial evidence supports the ALJ’s conclusion that Mikarovski’s back
pain improved with treatment. Based on my review of the record, I find no error—clear
or otherwise—in Judge Mahoney’s recommendation on these issues.
      I have conducted a de novo review of the portion of the R&R addressing
Mikarovski’s Appointments Clause challenge. I have addressed this issue on multiple
occasions in the past, concluding that Social Security “claimants have forfeited the
Appointments Clause issue by failing to raise it during administrative proceedings.” See,
e.g., Stearns v. Berryhill, No. CV17-2031, 2018 WL 4380984, at *5 (N.D. Iowa Sept.
14, 2018); see also Eden v. Saul, No. CV18-0076, 2019 WL 5260476, at *7 (N.D. Iowa

                                            4
Oct. 17, 2019) (quoting and citing Sterns); Hall v. Saul, No. CV18-2032, 2019 WL
5085427, at *16 (N.D. Iowa Oct. 10, 2019) (same). In the absence of binding authority
to the contrary, I find that Mikarovski’s arguments are adequately addressed by this
precedent. See, e.g., Stearns, 2018 WL 4380984, at *5. Nothing in Mikarovski’s
arguments compels me to amend my analysis of this issue in prior cases. However, this
issue is essentially moot. On remand, the Commissioner will have the opportunity to
select the appropriate ALJ to review these issues and Mikarovski may raise any
Appointments Clause challenge she may have at that time. See Mann v. Berryhill, No.
CV18-3022, 2018 WL 6421725, at *8 (D. Neb. Dec. 6, 2018); Anderson v. Comm’r of
Soc. Sec., No. CV18-24-LRR, 2019 WL 1212127, at *5 (N.D. Iowa Feb. 19, 2019);
Dyslin v. Comm’r of Soc. Sec., No. CV18-0014-LTS, 2019 WL 2219004, at *14 (N.D.
Iowa Feb. 22, 2019). As such, I adopt the R&R in its entirety. This case will be
remanded for further proceedings in accordance with that recommendation.


                                IV.       CONCLUSION
      For the reasons set forth herein:
      1.     I accept Judge Mahoney’ R&R (Doc. No. 24) without modification. See
             28 U.S.C. § 636(b)(1).
      2.     Pursuant to Judge Mahoney’s recommendation:
             a.    The Commissioner’s determination that Mikarovski was not disabled
                   is reversed and this matter is remanded to the Commissioner for
                   further proceedings as described by Judge Mahoney.
             b.    Judgment shall enter in favor of Mikarovski and against the
                   Commissioner.
             c.    If Mikarovski wishes to request an award of attorney’s fees and costs
                   under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412,
                   an application may be filed up until 30 days after the judgment
                   becomes “not appealable,” i.e., 30 days after the 60-day time for
                                            5
            appeal has ended. See Shalala v. Schaefer, 509 U.S. 292, 296
            (1993); 28 U.S.C. §§ 2412(d)(1)(B), (d)(2)(G).




IT IS SO ORDERED.
DATED this 21st day of January, 2020.




                               __________________________
                               Leonard T. Strand, Chief Judge




                                  6
